department of the treasury employer_identification_number contact person -id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date april17 legend b scholarship c business group y dollar amount dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate an employer-related scholarship program called b scholarships will be for graduating high-school seniors entering a college university or vocational school to assist them in obtaining a degree in their chosen course of study eligible recipients will be children of employees of c companies b will be publicized to all employees by the following methods bulletin boards in common areas of the plant and company office inserts with pay-checks or stubs to all plant employees and e-mail to all office employees any employee's son or daughter of one of c companies employed for a period of at least one year is eligible to apply with the letter catalog number 58264e following exception any child of a member of the executive committee of any c companies is not eligible to apply you will select approximately either one or two recipients each year each award will be y dollars for the first year of higher education and it is not renewable you will be basing the number of annual scholarships awarded in a given year by the number of applications received you will pay the entire scholarship even if an employee leaves a c company students applying for scholarships will be required to submit a complete application with all required attachments by the deadline to your scholarship committee the scholarship committee will review and document the qualified status of applicants and basis for students to receive an award you will base the selection of the scholarship recipients on academic record teacher recommendations submitted with an application the applicant's stated purpose extracurricular and community activities and all other relevant information provided within the application committee members are the only individuals who see and evaluate each scholarship and make the final_determination in selecting recipients upon registration at the higher education institution the scholarship recipient should request the institution's registrar to send a written_statement of enrollment to your scholarship committee you will send scholarship funds directly to that institution at the end of the each grading period and at the close of the period of study the recipient will send a statement of grades to your scholarship committee the scholarship committee has no relationship with any employees of the c companies they are comprised of business and education professionals that your management highly respects you will select scholarship committee members based on their professional and educational achievements as well as their independence with respect to c companies as well as you upon need to add or replace members of the scholarship committee your managers would use business networks to find a qualified_individual to sit on the scholarship committee you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above letter catalog number 58264e basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 using the grant for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that you reasonably believe your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and considered by the selection committee for grants you anticipate that in some years the number of eligible applicants may be insufficient to meet the test you stated you would not draw recipients from a specific group_of_employees you further represented c companies do not maintain information related to the age or grade and graduating status of employee's children you and c companies believe that the expense involved in making the determination of the number of children of employees that are graduating high-school seniors entering a degree program and are eligible for letter catalog number 58264e the scholarship is not justified in light of the small amount awarded in the scholarship program you represent your grant is not compensatory or a benefit to the employer you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you do not meet the percentage tests you will rely on the facts and circumstances considered in this determination as allowed by sec_4 of revrul_86_90 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you and not cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives funds distributed to individuals are for charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58264e please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
